

EXHIBIT 10.9


Execution Version


STOCK PLEDGE AGREEMENT
 
THIS STOCK PLEDGE AGREEMENT (this “Agreement”), dated as of October 21, 2010, is
made by EASYLINK SERVICES INTERNATIONAL CORPORATION, a Delaware corporation
(“Borrower”), the subsidiaries of the Borrower signatory hereto (Borrower and
each subsidiary of the Borrower a party hereto shall be collectively known as
the “Pledgors”, and individually as a “Pledgor”), in favor of SUNTRUST BANK, in
its capacity as administrative agent (the “Administrative Agent”) for the
several banks and other financial institutions and lenders (the “Lenders”) from
time to time party to the Credit Agreement (as defined below).
 
WITNESSETH:
 
WHEREAS, the Borrower, the Lenders and SunTrust Bank, as Administrative Agent,
Issuing Bank and Swingline Lender, have entered into that certain Revolving
Credit and Term Loan Agreement, dated as of October 21, 2010 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have agreed to establish a revolving
credit facility in favor of and extend a term loan to Borrower; and
 
WHEREAS, the Pledgors are the record and beneficial owners of the Pledged
Shares; and
 
WHEREAS, in order to induce the Lenders and the Administrative Agent to enter
into the Credit Agreement, Subsidiary Guaranty Agreement and other Loan
Documents, the Pledgors have agreed to execute and deliver to the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties (as
defined below), this Agreement as security for the Secured Obligations (as
defined below);
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
SECTION 1.1.  Certain Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
 
“Agreement” shall mean this Stock Pledge Agreement as originally in effect on
the Closing Date and as thereafter from time to time amended, supplemented,
restated or otherwise modified.

 
 

--------------------------------------------------------------------------------

 

“Collateral” shall mean, collectively, (a) the Pledged Shares; (b) all other
Pledged Property, whether now or hereafter delivered to the Administrative Agent
in connection with this Agreement; and (c) all proceeds of any of the
foregoing.  The Collateral shall expressly exclude the Capital Stock
constituting more than sixty-five percent (65%) of all issued and outstanding
shares of all classes of Capital Stock or other equity interests of any
Subsidiary of any Pledgor which Subsidiary is not a Domestic Subsidiary.
 
“Distributions” shall mean all dividends paid in stock, liquidating dividends,
shares of stock resulting from stock splits, reclassifications, warrants,
options, non-cash dividends and other distributions (whether similar or
dissimilar to the foregoing) on or with respect to any Pledged Shares or other
shares of Capital Stock constituting Collateral, but shall not mean Dividends.
 
“Dividends” shall mean cash dividends and cash distributions with respect to any
Pledged Shares made out of capital surplus.
 
“Event of Default” shall mean any event described in Section 5.1.
 
“Pledged Property” shall mean all Pledged Shares and the certificates evidencing
the Pledged Shares, and all Dividends, Distributions, securities, cash,
instruments, interest payments and other property and proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Shares.
 
“Pledged Shares” shall mean, subject to the final sentence of this definition,
all of the Capital Stock of any Subsidiary owned by the Pledgors from time to
time, including without limitation the Capital Stock more particularly described
in Schedule 1 hereto, as amended and supplemented from time to time and all
other shares of Capital Stock which are pledged by the Pledgors to the
Administrative Agent as Pledged Property hereunder.  The Pledged Shares shall
expressly exclude the Capital Stock constituting more than sixty-five percent
(65%) of all issued and outstanding shares of all classes of Capital Stock or
other equity interests of any Subsidiary of any Pledgor which Subsidiary is not
a Domestic Subsidiary.
 
“Ratable” or “ratably” shall mean, in the context of a distribution of
Collateral or a distribution of proceeds of any of the Collateral, an allocation
of such Collateral or proceeds among the Lenders pro rata in accordance with
their respective portion of the aggregate dollar amount of the Secured
Obligations to which the distribution is being applied.
 
“Secured Obligations” shall mean (i) all Obligations of the Borrower under the
Credit Agreement and the other Loan Documents (whether for principal, interest,
fees, expenses, indemnity or reimbursement payments, or otherwise), (ii) all
obligations of the Borrower, monetary or otherwise, pursuant to any Hedging
Transaction incurred to limit interest rate or fee fluctuation with respect to
the Loans and Letters of Credit entered into with a Specified Hedge Provider,
(iii) all Treasury Management Obligations owing to a Specified Treasury
Management Provider (whether for principal, interest, fees, expenses, indemnity
or reimbursement payments, or otherwise), (iv) all obligations of each other
Pledgor under the Subsidiary Guaranty Agreement and all other Loan Documents to
which such other Grantor is a party to (whether for principal, interest, fees,
expenses, indemnity or reimbursement payments, or otherwise), (v) all renewals,
extensions, refinancings and modifications thereof, and (vi) all reasonable and
documented costs and expenses actually incurred by the Administrative Agent in
connection with the exercise of its rights and remedies hereunder (including
reasonable and documented out-of-pocket attorneys’ fees actually
incurred).  Where the context requires, (i) any Affiliate of a Lender which is
party to a Hedging Transaction entered into to limit interest rate or fee
fluctuations with respect to the Loans and Letters of Credit shall be deemed to
be a “Secured Party” for purposes of this Agreement and such affiliate shall
only be required to be an Affiliate of a Lender at the time the relevant Hedging
Transaction is entered into in order for such Hedging Transaction to be eligible
to be designated as a “Secured Obligation”, and (ii) any Affiliate of a Lender
which provides Treasury Management Services to a Pledgor shall be deemed to be a
“Secured Party” for purposes of this Agreement and such Affiliate shall only be
required to be an Affiliate of a Lender at the time the relevant agreement is
entered into in order for such Treasury Management Obligations to be eligible to
be designated as “Secured Obligations”.

 
2

--------------------------------------------------------------------------------

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders, the Specified Hedge Providers and the Specified Treasury Management
Providers.
 
“Specified Hedge Provider” shall mean each party to a Hedging Transaction
entered into to limit interest rate or fee fluctuations with respect to the
Loans and Letters of Credit if at the date of entering into such Hedging
Transaction such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Article IX and X of
the Credit Agreement.
 
“Specified Treasury Management Provider” shall mean any Lender or any Affiliate
of a Lender that provides to any Loan Party the services described in the
definition of Treasury Management Obligations if at the date of entering into an
agreement to provide such services such person was a Lender or an Affiliate of a
Lender and such person executes and delivers to the Administrative Agent a
letter agreement in form and substance acceptable to the Administrative Agent
pursuant to which such person (i) appoints the Administrative Agent as its agent
under the applicable Loan Documents and (ii) agrees to be bound by the
provisions of Article IX and X of the Credit Agreement.
 
“U.C.C.” means the Uniform Commercial Code as in effect in the State of Georgia
from time to time.
 
SECTION 1.2.  Credit Agreement Definitions, Cross-References.  Capitalized terms
used herein and not otherwise defined (including the preamble and recitals
hereof) shall have the meanings assigned to them in the Credit Agreement, unless
the context otherwise requires or unless otherwise defined herein.  References
in this Agreement to any Section, unless otherwise specified, are references to
such Section of this Agreement, and references in such Section to any subsection
or clause, unless otherwise specified, are references to such subsection or
clause of such Section.
 

 
3

--------------------------------------------------------------------------------

 

SECTION 1.3.  U.C.C. Definitions.  Unless otherwise defined herein or the
context otherwise requires, terms for which meanings are provided in the U.C.C.
are used in this Agreement, including its preamble and recitals, with such
meanings.
 
ARTICLE 2
 
PLEDGE
 
SECTION 2.1.  Grant of Security Interest.  Each Pledgor hereby pledges, assigns,
delivers, sets over, conveys and transfers to the Administrative Agent, for its
benefit and the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, for its benefit and the benefit of the Secured Parties, a
continuing security interest in and to, all of the Collateral.
 
SECTION 2.2.  Security for Secured Obligations.  This Agreement and the
Collateral secure the payment in full and performance of all Secured
Obligations.
 
SECTION 2.3.  Delivery of Pledged Property upon Event of Default; Registration
of Pledge; Transfer.  All certificates and instruments representing or
evidencing any Collateral, including all Pledged Shares, shall be delivered to
the Administrative Agent and shall be held by the Administrative Agent, shall be
in suitable form for transfer by delivery, and shall be accompanied by all
necessary instruments of transfer or assignment, duly executed in blank and, if
the Administrative Agent shall so request, with signatures guaranteed by a
member of a registered national securities exchange or the National Association
of Securities Dealers, Inc. or by a commercial bank or trust company having an
office or correspondent in the United States.  The Administrative Agent shall
have the right, upon the occurrence and during the continuation of an Event of
Default, and without notice to the Pledgors, to transfer to, or to register in
the name of the Administrative Agent or any of its nominees, any or all of the
Pledged Shares, subject only to Section 2.5(b) and Section 4.6.  In addition,
the Administrative Agent shall have the right at any time to request that any
Pledgor exchange certificates or instruments representing or evidencing any
Pledged Shares for certificates or instruments of smaller or larger
denominations.
 
SECTION 2.4.  No Duty to Administrative Agent.  The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such
powers.  Beyond reasonable care in the custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.  The Administrative Agent shall not be
liable or responsible for any loss or damage to any of the Collateral, or from
any diminution in the value thereof, by reason of the act or omission of any
carrier, forwarding agency, or other agent selected by the Administrative Agent
in good faith.
 
SECTION 2.5.  Continuing Security Interest; Transfer of Secured
Obligation.  This Agreement shall:
 
(a)          create a continuing security interest in the Collateral;

 
4

--------------------------------------------------------------------------------

 

(b)          remain in full force and effect until the payment in full and
performance of all Secured Obligations (other than indemnification obligations
that survive termination of the Loan Documents and Treasury Management
Obligations to the extent comprised solely of any requirement to maintain or
terminate any deposit accounts with any Lender), and termination of the
Commitments;
 
(c)          be binding upon each Pledgor, and their respective successors and
assigns, provided, however, that no Pledgor may assign any of its rights or
obligations hereunder without the prior written consent of the Required Lenders;
and
 
(d)          inure to the benefit of the Administrative Agent and the Lenders
and their respective permitted successors, transferees and assigns.
 
Without limitation to the foregoing, any Lender may assign or otherwise transfer
any Note, Loan or other Secured Obligation, held by it to any other Person, in
accordance with the terms of the Credit Agreement, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted herein
or otherwise.  Upon the occurrence of the event described in Section 2.5(b)
above, the security interest granted herein shall terminate and all rights to
the Collateral shall revert to the Pledgors, as applicable.  Upon any such
termination, the Administrative Agent will, at the Pledgors’ expense, execute
and deliver to the Pledgors such documents as the Pledgors shall reasonably
request to evidence such termination, without recourse or warranty to the
Administrative Agent.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1.  Representations and Warranties.  Each Pledgor represents and
warrants as follows:
 
(a)          The Pledgor is and at all times will be the legal and beneficial
owner of, and has and will have at all times good and marketable title to (and
has and will at all times have full right and authority to pledge and assign),
all Collateral, free and clear of all Liens or other charges or encumbrances,
except the Lien granted pursuant hereto in favor of the Administrative Agent and
other Liens permitted under the Credit Agreement.
 
(b)          The filing of a UCC-1 financing statement and the delivery of the
Collateral to the Administrative Agent are each effective to create a valid,
perfected, first priority security interest in such Collateral and all proceeds
thereof, securing the Secured Obligations, except that the filing of a financing
statement, the taking of possession or some other action may be required under
Section 9-306 of the U.C.C. to perfect a security interest in certain proceeds
of the Collateral that does not constitute Pledged Shares or other securities or
instruments.
 
(c)          The Pledged Shares have been duly authorized and validly issued,
and are fully paid, and nonassessable.

 
5

--------------------------------------------------------------------------------

 

(d)          The Pledged Shares constitute, and at all times thereafter the
Pledged Shares will constitute, (a) 100% of all of the issued and outstanding
shares of Capital Stock of the Domestic Subsidiaries owned by the Pledgor and
(b) 65% of all of the issued and outstanding shares of Stock of any other
Subsidiaries (“Foreign Subsidiaries”) owned by the Pledgor.
 
(e)          Except for compliance with the requirements of Section 5.7, no
authorization, approval, or other action by and no notice to or filing with, any
Governmental Authority is or will be required either:
 
(i)         for the pledge by the Pledgor of any Collateral pursuant to this
Agreement or for the execution, delivery, or performance of this Agreement by
the Pledgor, or
 
(ii)        for the exercise by the Administrative Agent of the voting or other
rights provided for in and in accordance with the terms of this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement (except, with
respect to any Pledged Shares, as may be required in connection with a
disposition of such Pledged Shares by laws affecting the offering and sale of
securities generally).
 
SECTION 3.2.  Warranties upon Pledge of Additional Collateral.  Each Pledgor
shall be deemed to restate each representation and warranty set forth in Section
3.1 as at the date of each pledge hereunder by such Pledgor to the
Administrative Agent of any Collateral with respect to such additional
Collateral.
 
ARTICLE 4
 
COVENANTS
 
SECTION 4.1.  Protect Collateral; Further Assurances.  No Pledgor will sell,
assign, transfer, pledge or encumber in any other manner the Collateral (except
in favor of the Administrative Agent hereunder).  Each Pledgor will warrant and
defend the right, title and security interest herein granted to the
Administrative Agent in and to the Collateral (and all right, title and interest
represented by the Collateral) against the claims and demands of all Persons
whomsoever.  Each Pledgor agrees that at any time, and from time to time, at the
expense of the Pledgor, the Pledgor will promptly execute and deliver all
further instruments, and take all further action, that the Administrative Agent
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Administrative Agent
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.
 
SECTION 4.2.  Issuance of Stock.  No Pledgor will, subsequent to the date of
this Agreement, without the prior written consent of the Required Lenders, cause
or permit the Subsidiaries that have issued any shares pledged hereunder to
issue or grant any warrants, stock options of any nature or other instruments
convertible into shares of any class of Capital Stock or issue any additional
shares of Capital Stock or sell or transfer any treasury Capital Stock, except
that any Subsidiary may issue shares of Capital Stock to the Pledgor that are or
become contemporaneously with such issuance, Pledged Shares that are pledged
hereunder and become a part of the Collateral (in the same proportion as
currently pledged), and in the case of any Subsidiary that is not a Domestic
Subsidiary except for any qualifying shares required to be issued to directors
or officers of such Subsidiary under applicable law.  Such Pledgor will notify
the Administrative Agent within five Business Days of the issuance of any such
additional Pledged Shares, and of any additional Subsidiary formed or acquired
after the date hereof (the stock of which shall likewise become additional
Pledged Shares hereunder, subject to the limitation on the pledging of shares of
Foreign Subsidiaries contained in the definition of “Pledged Shares”), and
within fifteen Business Days of such issuance, acquisition or formation, cause
such Pledged Shares, together with signed stock powers and proxies, and such
other documents and instruments as the Administrative Agent may require in its
reasonable discretion, to be delivered into the Administrative Agent’s
possession, and take all other steps deemed necessary by the Administrative
Agent in its reasonable discretion to perfect the first-priority security
interest of the Administrative Agent in such additional Pledged Shares.

 
6

--------------------------------------------------------------------------------

 

SECTION 4.3.  Taxes.  Each Pledgor will pay all taxes, assessments and charges
levied, assessed or imposed upon the Collateral before the same become
delinquent or become Liens upon any of the Collateral except where the same may
be contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided.
 
SECTION 4.4.  Stock Powers.  Each Pledgor agrees that all Pledged Shares (and
all other shares of Capital Stock constituting Collateral) delivered by the
Pledgor to the Administrative Agent pursuant to this Agreement will be
accompanied by all necessary instruments of transfer or assignment, duly
executed in blank and, if the Administrative Agent shall so request, with
signatures guaranteed by a member of a national securities exchange or the
National Association of Securities Dealers, Inc. or by a commercial bank or
trust company having an office or correspondent in the United
States.  Thereafter, each Pledgor will, upon the request of the Administrative
Agent, promptly deliver to it such stock powers, instruments and similar
documents, satisfactory in form and substance to the Administrative Agent, with
respect to the Collateral as the Administrative Agent may reasonably request and
will, from time to time upon the request of the Administrative Agent, promptly
transfer any Pledged Shares or other shares of Capital Stock, including all
Distributions, constituting Collateral into the name of the Administrative Agent
or any nominee designated by the Administrative Agent.
 
SECTION 4.5.  Continuous Pledge.  Each Pledgor will at all times keep pledged to
the Administrative Agent pursuant hereto all Pledged Shares, all Dividends and
Distributions received following the occurrence and during the continuance of an
Event of Default with respect thereto, and all other Collateral.
 
SECTION 4.6.  Voting Rights; Dividends.  In addition, each Pledgor agrees that:
 
(a)          after any Event of Default shall have occurred and be continuing or
if any Default or Event of Default shall occur as a result thereof, promptly
upon receipt thereof by the Pledgor and without any request therefor by the
Administrative Agent, the Pledgor shall deliver (properly endorsed where
required hereby or requested by the Administrative Agent) to the Administrative
Agent all Dividends, all of which shall be held by the Administrative Agent as
additional Collateral for use in accordance with Section 5.5;

 
7

--------------------------------------------------------------------------------

 

(b)          after any Event of Default shall have occurred and be continuing,
upon written notice to the Pledgor by the Administrative Agent, all rights of
the Pledgor to exercise or refrain from exercising voting or other consensual
rights in respect of the Collateral shall cease and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise or refrain from exercising such voting and other
consensual rights; and
 
(c)          after any Event of Default shall have occurred and be continuing,
promptly upon request of the Administrative Agent, the Pledgor shall deliver to
the Administrative Agent such proxies and other documents as may be necessary to
allow the Administrative Agent to exercise the voting and other consensual
rights with respect to any Collateral.
 
Except as set forth in the immediately preceding sentence, each Pledgor shall be
entitled to exercise, in its reasonable judgment, but in a manner not
inconsistent with the terms of the Credit Agreement, Subsidiary Guaranty
Agreement or any other Loan Document (including this Agreement), the voting
powers and all other incidental rights of ownership with respect to any Pledged
Shares or other shares of Capital Stock constituting Collateral (subject to the
Pledgor’s obligation to deliver to the Administrative Agent such Pledged Shares
and other shares in pledge hereunder) and to the receipt of all Dividends.  All
Dividends, Distributions, cash payments and proceeds which the Pledgor is then
obligated to deliver to the Administrative Agent, shall, until delivery to the
Administrative Agent, be held by the Pledgor separate and apart from its other
property in trust for the Administrative Agent.  The Administrative Agent agrees
that unless an Event of Default shall have occurred and be continuing, the
Administrative Agent shall, upon the written request of any Pledgor, promptly
deliver such proxies and other documents, if any, as shall be reasonably
requested by the Pledgor which are necessary to allow the Pledgor to exercise
voting power with respect to any share of Capital Stock (including Pledged
Shares) constituting Collateral; provided, however, that no vote shall be cast,
or consent, waiver or ratification given, or action taken by the Pledgor that
would impair in any material respect any Collateral or be inconsistent with or
violate any provision of the Credit Agreement, the Subsidiary Guaranty Agreement
or any other Loan Document (including this Agreement).
 
SECTION 4.7.  Additional Information.  Each Pledgor will furnish to the
Administrative Agent and the Lenders written notice of the occurrence of any
event which would make any representation contained in Article 3 untrue at such
time.
 
ARTICLE 5
 
EVENTS OF DEFAULT; REMEDIES
 
SECTION 5.1.  Events of Default.  Each of the following shall constitute an
“Event of Default” hereunder:
 
(a)          if there shall occur any Event of Default under the Credit
Agreement;
 
(b)          if any of the Collateral shall be levied upon or seized in any
legal proceeding, or held by virtue of any Lien or distress, or any Lien other
than a Lien permitted under the Credit Agreement shall attach to any of the
Collateral; or

 
8

--------------------------------------------------------------------------------

 

(c)          if any representation or warranty of any Pledgor set forth herein
shall be untrue in any material respect or if any Pledgor shall default in the
due performance and observance of any covenant contained herein and such default
shall continue unremedied for a period of thirty (30) days after the earlier of
(i) any officer of the Borrower becoming aware of such failure or (ii) notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender.
 
SECTION 5.2.  Actions upon Event of Default.  In addition to its rights and
remedies provided hereunder, whenever an Event of Default shall have occurred
and be continuing, the Administrative Agent shall have all rights and remedies
of a secured party upon default under the U.C.C. or other applicable law.  Any
notification required by law of any intended disposition by the Administrative
Agent of any of the Collateral shall be deemed reasonably and properly given if
given at least ten (10) days before such disposition.  Without limitation of the
above, the Administrative Agent may, and upon direction of the Required Lenders
shall, whenever an Event of Default shall have occurred and be continuing, take
all or any of the following actions after giving at least ten (10) days prior
notice to the Pledgors:
 
(a)          transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, without disclosing that such Collateral is
subject to the Lien hereunder;
 
(b)          take control of any proceeds of the Collateral; and
 
(c)          execute (in the name, place and stead of the Pledgors)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.
 
SECTION 5.3.  Attorney-in-Fact.  Each Pledgor hereby irrevocably appoints the
Administrative Agent its true and lawful attorney, with full power of
substitution, in the name of the Pledgors, the Administrative Agent, the Lenders
or otherwise, for the sole use and benefit of the Administrative Agent and the
Lenders, but at the Pledgors’ expense, upon the occurrence and during the
continuation of an Event of Default to take any action and to execute any
instrument which the Administrative Agent may deem reasonably necessary or
advisable enable the Administrative Agent to realize the benefit of the security
interest provided for in this Agreement.
 
SECTION 5.4.  Private Sales.  (a)  Each Pledgor recognizes that the
Administrative Agent may be unable, after the occurrence and during the
continuance of any Event of Default, to effect a public sale of any or all the
Pledged Shares by reason of certain prohibitions contained in the Securities Act
of 1933, as amended (the “Securities Act”) and applicable state securities law
or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers that will be obligated to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay sale of any of the
Pledged Shares for the period of time necessary to permit any Subsidiary to
register such securities for public sale under the Securities Act, or under
applicable state securities law, even if such Subsidiary would agree to do so.

 
9

--------------------------------------------------------------------------------

 

(b)          Each Pledgor further agrees to use its reasonable best efforts,
after the occurrence and during the continuance of an Event of Default, to do or
cause to be done all such acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Shares pursuant to this Section 5.4 valid and
binding and in compliance with any and all applicable Requirements of Law.
 
SECTION 5.5.  Application of Proceeds.  All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral may, in the discretion of
the Administrative Agent, be held by the Administrative Agent as additional
collateral security for, or then or at any time thereafter be applied (after
payment of any amounts payable to the Administrative Agent pursuant to
Section 2.9 of the Credit Agreement and Section 5.6 of this Agreement) in whole
or in part by the Administrative Agent against, all or any part of the Secured
Obligations in the following order:
 
(a)          first, ratably, to the unpaid interest accrued and then due or
owing on the Secured Obligations and to the aggregate amount of fees described
in Section 2.14 of the Credit Agreement which have accrued and are unpaid;
 
(b)          second, ratably, among the Lenders, on account of all principal of
any Secured Obligations then due or owing; and
 
(c)          third, to any other Secured Obligations then due or owing.
 
After termination of the Commitments, any surplus of such cash or cash proceeds
held by the Administrative Agent and remaining after payment in full of all the
Secured Obligations, shall be paid over to the Pledgors or to whomsoever may be
lawfully entitled to receive such surplus.
 
SECTION 5.6.  Indemnity and Expenses.  Each Pledgor hereby indemnifies and holds
harmless the Administrative Agent and the Lenders from and against any and all
claims, losses, and liabilities growing out of or resulting from this Agreement
(including enforcement of this Agreement), to the same extent as the Borrower
pursuant to the terms of Section 10.3 of the Credit Agreement.  Upon demand,
each Pledgor will pay, or cause to be paid, to the Administrative Agent the
amount of any and all reasonable and documented expenses actually incurred,
including the reasonable fees and disbursements of its counsel and of any
experts and Administrative Agents actually incurred, which the Administrative
Agent incurs in connection with:
 
(a)          the administration of this Agreement;
 
(b)          the custody, preservation, use, or operation of, or the sale of,
collection from, or other realization upon, any of the Collateral;
 
(c)          the exercise or enforcement of any of the rights of the
Administrative Agent hereunder and any action taken by the Administrative Agent
under Section 6.4; and

 
10

--------------------------------------------------------------------------------

 

(d)          the failure by any Pledgor to perform or observe any of the
provisions hereof.
 
SECTION 5.7.  Registration Rights.  If the Administrative Agent shall determine
to exercise its right to sell any of the Pledged Shares pursuant to Section 5.2
or under applicable law, each Pledgor agrees that, upon request of the
Administrative Agent, as soon as practicable, each Pledgor will, at its own
expense:
 
(a)          execute and deliver, and cause each issuer of the Pledged Shares
and the directors and officers thereof to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be necessary or, in the opinion of the Administrative Agent,
advisable to register such Pledged Shares under the provisions of the Securities
Act, and to cause the registration statement relating thereto to become
effective and remain effective for such period as prospectuses are required by
law to be furnished, and to make all amendments and supplements thereto and to
the related prospectuses which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto;
 
(b)          use its best efforts to qualify the Pledged Shares under state
securities or “Blue Sky” laws and to obtain all necessary governmental approval
for the sale of the Pledged Shares, as requested by the Administrative Agent;
 
(c)          cause each issuer of the Pledged Shares to make available to its
security holders, as soon as practicable, an earnings statement which will
satisfy the provisions of Section 14(a) of the Securities Act; and
 
(d)          do or cause to be done all such other acts and things as may be
necessary to make such sale of the Pledged Shares or any part thereof valid and
binding and in compliance with applicable law.
 
Each Pledgor further acknowledges the impossibility of ascertaining the amount
of damages which would be suffered by the Administrative Agent and the Lenders
by reason of the failure of a Pledgor to perform any of the covenants contained
in this Section and, consequently, agrees that the remedy of specific
performance may be granted to require the Pledgor to comply with the covenants
contained in this Section, at any time after the Administrative Agent shall
demand compliance with this Section.
 
ARTICLE 6
 
MISCELLANEOUS
 
SECTION 6.1.  Loan Document.  This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 
11

--------------------------------------------------------------------------------

 

SECTION 6.2.  Amendments.  No amendment or waiver of any provision of this
Agreement nor consent to any departures by the Pledgors herefrom shall in any
event be effective unless the same shall be in writing, signed by the
Administrative Agent (with the consent of the Required Lenders), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given.
 
SECTION 6.3.  Obligations Not Affected.  The obligations of the Pledgors under
this Agreement shall remain in full force and effect without regard to, and
shall not be impaired or affected by:
 
(a)          any amendment or modification or addition or supplement to the
Credit Agreement, any Note, any other Loan Document, any instrument delivered in
connection therewith or any assignment or transfer thereof;
 
(b)          any exercise, non-exercise or waiver by the Administrative Agent or
any Lender of any right, remedy, power or privilege under or in respect of, or
any release of any guaranty or collateral provided pursuant to, this Agreement,
the Credit Agreement or any other Loan Document;
 
(c)          any waiver, consent, extension, indulgence or other action or
inaction in respect of this Agreement, the Credit Agreement or any other Loan
Document or any assignment or transfer of any thereof; or
 
(d)          any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like, of any Pledgor or any other
Person, whether or not the Pledgor shall have notice or knowledge of any of the
foregoing.
 
SECTION 6.4.  Protection of Collateral.  The Administrative Agent may from time
to time perform, at its option, any act which any Pledgor agrees hereunder to
perform and which the Pledgor shall fail to perform, and the Administrative
Agent may from time to time take any other action which the Administrative Agent
reasonably deems necessary for the maintenance, preservation or protection of
any of the Collateral or of its security interest therein.
 
SECTION 6.5. Addresses for Notices.  All notices and other communications
provided for hereunder to any party hereto shall be given in the manner provided
in Section 10.1 of the Credit Agreement, and if to the Administrative Agent, at
the address set forth in Section 10.1 of the Credit Agreement.
 
SECTION 6.6.  Governing Law; Jurisdiction.
 
(a)           This Agreement shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of Georgia.

 
12

--------------------------------------------------------------------------------

 

(b)           Each Pledgor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and of any state court of
the State of Georgia located in Fulton County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Georgia state court or,
to the extent permitted by applicable law, such Federal court.  Each Pledgor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Pledgors or
their respective properties in the courts of any jurisdiction.
 
(c)           Each Pledgor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section.  Each Pledgor
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)           Each Pledgor irrevocably consents to the service of process in the
manner provided for notices in Section 10.1.  Nothing in this Agreement or in
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
 
SECTION 6.7.  Waiver of Jury Trial.  EACH PLEDGOR HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PLEDGOR (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER
OR ADMINISTRATIVE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 6.8.  Postponement of Subrogation.  Each Pledgor subordinates and agrees
not to exercise any rights against the Borrower which it may acquire by way of
subrogation or contribution, by any payment made hereunder or otherwise, until
all the Secured Obligations shall have been irrevocably paid in full and the
Credit Agreement shall have been irrevocably terminated.  If any amount shall be
paid to a Pledgor on account of such subrogation or contribution rights at any
time when all the Secured Obligations shall not have been paid in full, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Secured Obligations, whether matured or unmatured, in accordance with the terms
of the Credit Agreement.

 
13

--------------------------------------------------------------------------------

 

SECTION 6.9.  Limitation of Liability.  Neither the Administrative Agent, the
Lenders nor any Affiliate thereof, shall have any liability with respect to, and
EACH PLEDGOR HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON, ANY CLAIM FOR
ANY SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES SUFFERED BY
SUCH PLEDGOR IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION HEREWITH.
 
SECTION 6.10. Waiver of O.C.G.A. Section 10-7-24.  Each Pledgor hereby waives
all rights under Section 10-7-24 of the Official Code of Georgia Annotated, as
amended, including any right to require Lenders to proceed against the Borrower.
 
SECTION 6.11.  Counterparts, Effectiveness, etc.  This Agreement may be executed
by the parties hereto in several counterparts, each of which shall be executed
by the Pledgors and the Administrative Agent and be deemed to be an original and
all of which shall constitute together but one and the same agreement.  This
Agreement shall become effective when counterparts hereof executed on behalf of
each Pledgor and each Lender (or notice thereof satisfactory to the
Administrative Agent) shall have been received by the Administrative Agent and
notice thereof shall have been given by the Administrative Agent to each Pledgor
and each Lender.
 
(Signatures on following page)

 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.



 
EASYLINK SERVICES
 
INTERNATIONAL CORPORATION, a
 
Delaware corporation
       
By:
/s/ Thomas J. Stallings
 
Name:
Thomas J. Stallings
 
Title:
Chief Executive Officer
       
[CORPORATE SEAL]
     
EASYLINK SERVICES CORPORATION,
 
a Delaware corporation
       
By:
/s/ Thomas J. Stallings
 
Name: 
Thomas J. Stallings
 
Title:
President
       
[CORPORATE SEAL]
     
EASYLINK SERVICES USA, INC., a
 
Delaware corporation
       
By:
/s/ Thomas J. Stallings
 
Name:
Thomas J. Stallings
 
Title:
President
     
[CORPORATE SEAL]



(Signatures continue on following page)

 
15

--------------------------------------------------------------------------------

 



 
XPEDITE SYSTEMS, LLC, a Delaware
 
limited liability company
     
By:
EasyLink Services International
 
Corporation, a Delaware corporation,
 
its Sole Member
       
By:
/s/ Thomas J. Stallings
 
Name:
Thomas J. Stallings
 
Title:
Chief Executive Officer
       
[CORPORATE SEAL]
     
XPEDITE SYSTEMS WORLDWIDE,
INC., a Delaware corporation
       
By:
/s/ Thomas J. Stallings
 
Name: 
Thomas J. Stallings
 
Title:
President
     
[CORPORATE SEAL]


 
16

--------------------------------------------------------------------------------

 
